Filed with the Securities and Exchange Commission on January 28, 2008 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 257 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 259 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Douglas G. Hess Advisors Series Trust 615 East Michigan Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Julie Allecta, Esq. Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California94105-3441 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering It is proposed that this filing will become effective ý immediately upon filing pursuant to paragraph (b) q on pursuant to paragraph (b) q 60 days after filing pursuant to paragraph (a)(1) q on pursuant to paragraph (a)(1) q 75 days after filing pursuant to paragraph (a)(2) q on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Chase Growth Fund, Class N Shares and Substantial Investor Class Shares Chase Mid-Cap Growth Fund, Class A Shares 300 Preston Avenue, Suite 403 Charlottesville, Virginia 22902-5091 Investment Advisor: (434)293-9104 Shareholder Services: (toll free) 1-888-861-7556 www.chaseinv.com This combined Prospectus describes the Chase Growth Fund (the “Growth Fund”) and the Chase Mid-Cap Growth Fund (the “Mid-Cap Fund”) (each a “Fund” and collectively, the “Funds”), separate series of shares of Advisors Series Trust (the “Trust”). The Growth Fund offers two classes of shares: Class N Shares and Substantial Investor Class Shares. The Mid-Cap Fund only offers Class A Shares. The front-end sales charge is being waived for all purchases of the Mid-Cap Fund - ClassA Shares until January28, 2009. As with all mutual funds, the U.S.Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or completeness of this Prospectus. It is a criminal offense to represent otherwise. Risk/Return Summary 2 Fund Performance 4 Fees And Expenses 7 Management 8 Shareholder Information 9 How To Invest 10 Distribution Agreements 16 Distributions And Taxes 19 Shareholder Communications 19 Financial Highlights 20 Privacy Notice 24 For More Informations 25 This Prospectus sets forth basic information about the Funds that you should know before investing.It should be read and retained for future reference.More detailed information on all subjects covered in this Prospectus is contained in the Funds’ Statement of Additional Informationdated January 28, 2008(the “SAI”). Investors seeking more in-depth explanations of the contents of this Prospectus should request the SAI and review it before purchasing shares. The date of this Prospectus is January 28, 2008. RISK/RETURN SUMMARY Chase Growth Fund Investment Objective: The Growth Fund’s investment objective is growth of capital. Principal Investment Strategies: The Growth Fund pursues its investment objective by investing primarily in common stocks of domestic companies with large market capitalizations (a “large-cap company”).Chase Investment Counsel Corporation (the “Advisor”) considers a large-cap company to be one that has a market capitalization of $10billion and above. In addition, the Growth Fund may invest a portion of its assets in non-U.S. issuers through the use of depositary receipts such as American Depositary Receipts (“ADRs”). At the discretion of the Advisor, the Growth Fund may invest up to 25% of its net assets in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions. Chase Mid-Cap Growth Fund Investment Objective: The Mid-Cap Fund’s investment objective is capital appreciation. Principal Investment Strategies: Under normal market conditions, the Mid-Cap Fund will invest at least 80% of its net assets in the equity securities of companies that have medium market capitalizations (a “mid-cap company”). This is not a fundamental policy and may be changed by the Board of Trustees of the Trust (the “Board”), without a vote of shareholders, upon sixty (60) days’ prior notice.The Advisor considers a mid-cap company to be one that has a market capitalization of between $1 billion and $18 billion. In addition, the Mid-Cap Fund may invest a portion of its assets in foreign issuers through the use of depositary receipts such as ADRs. At the discretion of the Advisor, the Mid-Cap Fund may invest up to 25% of its net assets in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions. Selection of Equity Securities for the Funds: The Advisor screens a universe of approximately 5,000 companies and selects securities it believes present the potential for growth using quantitative fundamental and technical analysis. The fundamental factors considered include a security’s growth of earnings per share and return on equity, the debt to equity ratio, reinvestment rate and price/earnings ratio. Technical factors considered include relative strength, unusual volume, price momentum and volatility, and insider transactions. Analysts employed by the Advisor rely on both internal and external research sources and on information provided by management of companies being considered. In buying and selling portfolio securities, the Advisor sets its initial price targets. The Advisor continuously reviews prices and adjusts its targets in response to changes in fundamental and technical factors. The existence of alternative securities that the Advisor considers to be more attractive is an added consideration in deciding whether to sell portfolio securities. Types of Securities: The Funds invest primarily in the following types of securities: · Common Stocks; · Convertible Securities; and · ADRs. 2 Please review the SAI for further descriptions of these securities. The SAI also provides information on other investment strategies the Funds may pursue from time to time. The Funds’ Principal Risks: Your investment in the Funds is subject to certain risks. Therefore, you may lose money by investing in the Funds. An investment in the Funds is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Other principal risks you should consider include: Market Decline(Both Funds) – A company’s stock price or the overall stock market may experience a sudden decline. Management Risk(Both Funds)– The Funds’ ability to achieve their investment objectives depends on the ability of the Advisor to correctly identify economic trends, its ability to select stocks, particularly in volatile stock markets. Market Risk (Both Funds) – The value of stocks and other securities the Funds hold or the overall stock market may decline over short or extended periods. Mid-Cap Company Risk (Mid-Cap Fund only) – A mid-cap company may be more vulnerable to adverse business or economic events than stocks of larger companies. These stocks present greater risks than securities of larger, more diversified companies. Non-U.S. Security Risk (Both Funds)– The Funds may invest in non-U.S. issuers through depositary receipts such as ADRs. Non-U.S. investments may involve financial, economic or political risks not ordinarily associated with the securities of U.S.issuers. Non-U.S. companies may not be subject to the same accounting and financial reporting standards as are domestic companies. Certain countries do not honor legal rights available in the
